Exhibit 10.29




NONQUALIFIED STOCK OPTION AGREEMENT
OF
TOYS “R” US, INC.


THIS AGREEMENT (the “Agreement”), is made effective as of the __________,
(hereinafter called the “Date of Grant”), between Toys “R” Us, Inc., a Delaware
corporation (hereinafter called the “Company”), and _______ (hereinafter called
the “Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the Toys “R” Us, Inc. 2010 Incentive Plan (the
“Plan”), which Plan is incorporated herein by reference and made a part of this
Agreement (and the Appendix attached hereto, applicable to all Grantees who are
not U.S. residents or tax payers). Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the option provided for herein (the
“Option”) to the Participant pursuant to the Plan and the terms set forth
herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Grant of the Option. The Company hereby grants to the Participant the right
and option (the “Option”) to purchase, on the terms and conditions hereinafter
set forth, all or any part of an aggregate of ______ Shares, subject to
adjustment as set forth in the Plan. The purchase price of the Shares subject to
the Option shall be $60.00 per Share (the “Option Price”). The Option is
intended to be a non-qualified stock option, and is not intended to be treated
as an option that complies with Section 422 of the Internal Revenue Code of
1986, as amended.
2.    Vesting.
(a)    Subject to the Participant’s continued employment with the Company, the
Option shall vest and become exercisable with respect to fifty percent (50%) of
the Shares initially covered by the Option on the second anniversary of the Date
of Grant and twenty-five percent (25%) of the Shares initially covered by the
Option on each of the third and fourth anniversaries of the Date of Grant. At
any time, the portion of the Option which has become vested and exercisable as
described above (or pursuant to Section 2(d) below) is hereinafter referred to
as the “Vested Portion”. At any time, the portion of the Option which has not
become vested and exercisable is hereinafter referred to as the “Unvested
Portion.”
(b)    If the Participant’s employment with the Company is terminated for any
reason (other than death, Disability, Retirement or in the event of a Change in
Control), the Option shall, to the extent not then vested, be canceled by the
Company without consideration and the Vested Portion of the Option shall remain
exercisable for the period set forth in Section 3(a).
(c)    If the Participant’s employment with the Company is terminated due to
death, Disability or Retirement, then the provisions of Section 13.6 of the Plan
shall apply.
(d)    Notwithstanding any other provisions of this Agreement to the contrary,
in the event of a Change in Control, the provisions of Section 13.7 of the Plan
shall apply.




--------------------------------------------------------------------------------


3.    Exercise of Option.
(a)    Period of Exercise. Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the Vested Portion of
the Option at any time prior to the earliest to occur of:
(i)    the tenth anniversary of the Date of Grant;
(ii)     one year following the date of the Participant’s termination of
employment due to death, Disability or Retirement or termination without Cause
after reaching eligibility for Retirement;
(iii) 90 days following the date of the Participant’s termination of employment
by the Company without Cause (except as provided in (ii) above) or by the
Participant for Good Reason; or, if later, 30 days after the Board’s next
determination of Fair Market Value (or confirmation of prior-determined Fair
Market Value) following the Participant’s termination of employment, but such
longer period shall apply only if the Participant had at least four years of
Continuous Service.
(iv) 30 days following the date of the Participant’s termination of employment
by the Participant without Good Reason; and
(v)     immediately on the date of the Participant’s termination of employment
by the Company for Cause.
provided, in each case, the Unvested Portion shall be unexercisable and
immediately forfeited.
(b)    Method of Exercise.
(i)    Subject to Section 3(a), the Vested Portion of the Option may be
exercised by delivering to the Company at its principal office written notice of
intent to so exercise; provided that, the Option may be exercised with respect
to whole Shares only. Such notice shall specify the number of Shares for which
the Option is being exercised and shall be accompanied by payment in full of the
Option Price. The payment of the Option Price may be made at the election of the
Participant (i) in cash or its equivalent (e.g., by check), (ii) to the extent
permitted by the Committee, in Shares having a Fair Market Value equal to the
aggregate Option Price for the Shares being purchased and satisfying such other
requirements as may be imposed by the Committee; provided, that such Shares have
been held by the Participant for no less than six months (or such other period
as established from time to time by the Committee in order to avoid adverse
accounting treatment applying generally accepted accounting principles), (iii)
partly in cash and, to the extent permitted by the Committee, partly in such
Shares or (iv) if there is a public market for the Shares at such time, through
the delivery of irrevocable instructions to a broker to sell Shares obtained
upon the exercise of the Option and to deliver promptly to the Company an amount
out of the proceeds of such Sale equal to the aggregate option price for the
Shares being purchased. If the Participant gives at least six months’ advance
notice of his or her Retirement (or is terminated without Cause after becoming
eligible for Retirement), the Participant may exercise the Option pursuant to a
cashless exercise at any time within one year after the Participant’s
termination of employment, provided that the exercise date is within 30 days
after a determination of Fair Market Value (or confirmation of prior-determined
Fair Market Value) by the Board, but in no event later than the tenth
anniversary of the Grant Date. If the Participant is terminated without Cause
before becoming eligible for Retirement but after four or more years of
Continuous Service, or resigns for Good Reason after four or more years of
Continuous Service, the Participant may exercise the Option pursuant to a
cashless exercise on any date that is within 30 days after the Board’s next
determination of Fair Market Value (or confirmation of prior-determined Fair
Market Value) following the Participant’s termination of employment, but in no
event later than the tenth anniversary of the Grant Date. Any cashless exercise
shall be effectuated by the Company delivering Shares to the Participant having
a Fair Market Value equal to (a) the Fair Market Value of all Shares issuable
upon exercise of the Option, minus (b) the aggregate exercise price for such
Shares and all taxes required to be withheld. No Participant shall have any
rights to dividends or other rights of a stockholder with respect to Shares
subject to an Option until the Participant has


--------------------------------------------------------------------------------


given written notice of exercise of the Option, paid in full for such Shares
and, if applicable, has satisfied any other conditions imposed by the Committee
pursuant to the Plan.
(ii)     Notwithstanding any other provision of the Plan or this Agreement to
the contrary, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange that the Committee shall in
its sole discretion determine to be necessary or advisable.
(iii) Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares. However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to him, any loss of the certificates, or any mistakes or errors in the issuance
of the certificates or in the certificates themselves.
(iv) In the event of the Participant’s death, the Vested Portion of the Option
shall remain exercisable by the Participant’s executor or administrator, or the
person or persons to whom the Participant’s rights under this Agreement shall
pass by will or by the laws of descent and distribution as the case may be, to
the extent set forth in Section 3(a). Any heir or legatee of the Participant
shall take rights herein granted subject to the terms and conditions hereof.
4.    Stockholders Agreement. Exercise of the Option shall constitute agreement
by the Participant making such exercise to be bound by all of the terms and
conditions of the Stockholders Agreement with respect to the Shares, or any
other Company capital stock, issuable to or held by the Participant. All of the
terms of the Stockholders Agreement are incorporated herein by reference. For
purposes of this Agreement, the term “Stockholders Agreement” shall mean the
Management Stockholders Addendum, as amended, which is attached hereto as
Exhibit A.
5.    Restrictive Covenants. The Company and its Subsidiaries operate in a
highly sensitive and competitive commercial environment. As part of their
employment with the Company and its Subsidiaries, the Participant will be
exposed to highly confidential and sensitive information regarding the Company’s
and its Subsidiaries’ business operations, including corporate strategy, pricing
and other market information, know-how, trade secrets, and valuable customer,
supplier, and employee relationships. It is critical that the Company take all
necessary steps to safeguard its legitimate protectable interests in such
information and to prevent any of its competitors or any other persons from
obtaining any such information. Therefore, as consideration for the Company’s
agreement to grant Options to the Participant, the Participant shall agree to be
bound by the following restrictive covenants:
(a)    Confidentiality. The Participant acknowledges that the information,
observations and data obtained by him or her while employed by the Company and
its Subsidiaries concerning the business or affairs of the Company or any of its
Subsidiaries (“Confidential Information”) are the property of the Company or
such Subsidiary. Therefore, the Participant agrees that he or she shall not
disclose to any unauthorized Person or use for his or her own purposes any
Confidential Information without the prior written consent of the Board, unless
and to the extent that the aforementioned matters become generally known to and
available for use by the public other than as a result of the Participant’s acts
or omissions. The Participant shall deliver to the Company or one of its
Subsidiaries, at the termination of the Participant’s employment, or at any
other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) relating to the Confidential Information, Work Product (as
defined below) or the business of the Company or any of its Subsidiaries which
he or she may then possess or have under his or her control.
(b)    Assignment of Inventions. The Participant acknowledges that all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, formulas, recipes, customer lists, and all similar or related
information (whether or not patentable) which relate to the Company’s or any of
its Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by the Participant while employed by the Company and its Subsidiaries
(“Work Product”) belong to the Company or such Subsidiary. The Participant shall
promptly disclose such Work Product to the Board and perform all actions
reasonably


--------------------------------------------------------------------------------


requested by the Board (whether during or after the period of the Participant’s
employment) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments).
(c)    Non-Competition; Non-Solicitation. At any time during the Participant’s
Non-Competition Period, the Participant shall not, for himself or herself or on
behalf of any other Person, participate in, directly or indirectly, any
Competing Business in any country in which the Company or any of its
Subsidiaries or licensees operates or conducts business as of such time (or with
respect to the period after the date of the termination of the Participant’s
employment, as of such date); provided that, nothing in this sentence shall
restrict the Participant from passive ownership of three (3) percent or less of
the publicly traded securities of any Person. During the Participant’s
employment with the Company and/or its Subsidiaries and for 1 year thereafter,
the Participant shall not (i) induce or attempt to induce any employee of the
Company or its Subsidiaries to leave the employ of the Company or its
Subsidiaries, or in any way interfere with the relationship between the Company
or its Subsidiaries and any employee thereof, (ii) hire directly or through
another entity any person who was an employee (other than clerical or
administrative support personnel) of the Company or its Subsidiaries at any time
during the Non-Competition Period or (iii) induce or attempt to induce any
customer, supplier, licensee or other business relation of the Company or its
Subsidiaries to cease doing business with the Company or its Subsidiaries, or in
any way interfere with the relationship between any such customer, supplier,
licensee or business relation and the Company or its Subsidiaries (including,
without limitation, making any negative statements or communications concerning
the Company or its Subsidiaries); provided that, clauses (i) and (ii) above
shall not apply with respect to any person solicited or employed after the date
that is twelve (12) months after the date on which such person’s employment with
the Company and its Subsidiaries is terminated.
(d)    No Restriction on Earning a Living. By his or her acceptance and/or
acquisition of this Award, the Participant thereby acknowledges that the
provisions of this Section 5 do not preclude the Participant from earning a
livelihood, nor do they unreasonably impose limitations on the Participant’s
ability to earn a living. In addition, the Participant thereby acknowledges that
the potential harm to the Company and/or its Subsidiaries of non-enforcement of
this Section 5 outweighs any harm to the Participant of enforcement (by
injunction or otherwise) of this Section 5 against him. If any portion of the
provisions of this Section 5 is found to be invalid or unenforceable by a court
of competent jurisdiction because its duration, territory, definition of
activities covered, or definition of information covered is considered to be
unreasonable in scope, the invalid or unenforceable term shall be redefined, or
a new enforceable term provided, such that the intent of the Company and the
Participant in agreeing to the provisions of this Section 5 will not be impaired
and the provision in question shall be enforceable to the fullest extent of
applicable law.
(e)    For purposes of this Section 5, the term “Non-Competition Period” for a
Participant means (i) in the case of termination by the Company with Cause, the
period of such Participant’s employment plus one (1) year after the date of such
Participant’s termination of employment, (ii) in the case of resignation for any
reason (including Retirement), the period of such Participant’s employment plus
one (1) year after the date of such Participant’s termination of employment, and
(iii) otherwise, the period of such Participant’s employment plus the greater of
one (1) year after the date of such Participant’s termination of employment or
the length of time, if any, for which the Participant receives (or is eligible
to receive, where Participant declines or otherwise takes action to reject) in
connection with such Participant’s termination severance benefits or other
similar payments from the Company or its Subsidiaries pursuant to an agreement
with such Participant, the severance policies of the Company and its
Subsidiaries then in effect, at the Company’s or any of its Subsidiaries’
election, or otherwise (or the length of time in terms of compensation used to
determine the amount of such Participant’s severance benefits in the event such
severance benefits are payable in a lump sum or on a schedule different than
such length of time). In no event shall any amount received by a Participant
pursuant to any put or call provisions under the Stockholders Agreement
constitute severance or other similar payments for purposes of this definition.
For purposes of this Section 5, the term “Competing Business” shall mean, with
respect to any Participant at any time, any Person engaged wholly or in part
(directly or through one or more Subsidiaries) in the retail sale or retail
distribution (via stores, mail order, e-commerce, or similar means) of Competing
Products, if more than one-third (1/3) of such Person’s gross sales for the
twelve (12) month period preceding such time (or with respect to the period
after the date of such Participant’s termination of employment, as of such date)
are generated by engaging in such sale or distribution of Competing Products.
Without limiting the foregoing, Competing Businesses shall in any event include
Wal-Mart, Sears (K-Mart), Target, Amazon.com, Buy Buy Baby, Mattel, Hasbro,
Tesco, Carrefour, or any of their respective Subsidiaries or Affiliates. For
purposes of this Section 5, the term “Competing Products” shall mean, with
respect to any Participant at any time, (i) toys and games, (ii) video games,
computer software for children, and electronic toys or games, (iii) juvenile or
baby: products, apparel, equipment, furniture, or consumables, (iv) wheeled
goods for children, and (v) any other product or


--------------------------------------------------------------------------------


group of related products that represents more than twenty (20) percent of the
gross sales of the Company and its Subsidiaries for the twelve (12) month period
preceding such time (or with respect to the period after such Participant’s
termination of employment, as of such date).
6.    No Right to Continued Employment. The granting of the Option evidenced
hereby and this Agreement shall impose no obligation on the Company or any
Affiliate to continue the employment of the Participant and shall not lessen or
affect the Company’s or its Affiliate’s right to terminate the employment of
such Participant.
7.    Legend on Certificates. The certificates representing the Shares purchased
by exercise of the Option shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.
8.    Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than as permitted by Section 13.3 of the Plan or by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance which is impermissible shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Option to heirs or legatees of the Participant shall be effective to bind
the Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof. During the Participant’s
lifetime, the Option is exercisable only by the Participant.
9.    Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Option, its
exercise or any payment or transfer under or with respect to the Option and to
take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes.
10.    Securities Laws. Upon the acquisition of any Shares pursuant to the
exercise of the Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.
11.     Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
12.     Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS.
13.     Option Subject to Plan. By entering into this Agreement the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Option is subject to the Plan. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.
14.     Signature. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.


[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first above written, which expressly includes Sections 4 and 5 of this
Agreement.
    
TOYS “R” US, INC.
________________________________________
By: ___________________________________


                                    
PARTICIPANT


________________________________________
By: ___________________________________




























































--------------------------------------------------------------------------------


Exhibit A
[Stockholders Agreement]




